Title: [Diary entry: 10 October 1788]
From: Washington, George
To: 

Friday 10th. Thermometer at 57 in the Morning—57 at Noon and 57 at Night. Wind at No. Et. all day and very cloudy. After dark it rained pretty briskly for some time. Rid to the Plantations at the Ferry, Frenchs & Dogue run. It was this day, and not yesterday, that the above Horses were cut. At the Ferry the hands were assisting about the Fodder. At French’s—all hands were engaged about the Fodder. At Dogue run—after having got all the Flax which had been taken up the overnight into the Tobacco Ho. the People assisted by those of Muddy hole set about taking up the Irish Potatoes in order to prepare the ground for Wheat. 7 Plows at Work.